United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1585
                                     ___________

Daniel Hanic,                          *
                                       *
            Appellant,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Jeff Bloomberg, Secretary D.O.C.;      * District of South Dakota.
Douglas Weber, Warden SDSP;            *
John and Jane Doe, Inmate Account      *      [UNPUBLISHED]
Employees,                             *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: October 19, 2000
                               Filed: October 24, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       South Dakota inmate Daniel Hanic appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action challenging South Dakota
Department of Corrections Policy No. 1B.10. In addition to raising a procedural
challenge to the application of the policy to him, Hanic claimed that the policy violated


      1
        The Honorable John B. Jones, Senior United States District Judge for the
District of South Dakota.
substantive due process and his Fourth Amendment right against unreasonable seizures.
Having conducted a de novo review, we reject Hanic’s challenge for the reasons
explained in the district court’s thorough opinion. See Tillman v. Lebanon County
Correctional Facility, 221 F.3d 410, 421-22 (3d Cir. 2000); Parrish v. Mallinger, 133
F.3d 612, 615 (8th Cir. 1998); Mahers v. Halford, 76 F.d 951, 954-56 (8th Cir. 1996),
cert. denied, 519 U.S. 1091 (1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-